COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00523-CV


Jerline Smith                              §   From the 67th District Court

                                           §   of Tarrant County (67-252347-11)
v.
                                           §   March 27, 2014

Carter BloodCare                           §   Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Jerline Smith shall pay all costs of this

appeal, for which let execution issue.




                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bill Meier_______________________
                                           Justice Bill Meier